Exhibit 10.2

SEARS HOLDINGS CORPORATION

2009 LONG-TERM INCENTIVE PROGRAM (LTIP)

SECTION 1

GENERAL

1.1. Purpose. The Sears Holdings Corporation 2009 Long-Term Incentive Program
(the “LTIP”) is a performance-based program. The LTIP is designed to motivate
the executive leadership of Sears Holdings Corporation (the “Company”) and the
participating Subsidiaries (as defined in Section 8) to achieve significant,
lasting change that successfully positions the Company for future growth.
Performance goals under the LTIP align Participants’ financial incentives with
the financial goals of the Company. Awards (as defined in Section 8) under the
LTIP are designed to vary commensurately with achieved performance. Both
(a) Awards structured to satisfy the requirements for “performance-based
compensation” outlined in regulations issued under Section 162(m) of the
Internal Revenue Code (“Code Section 162(m)”), and (b) Awards not so structured,
may be issued hereunder. The effective date of the LTIP is April 28, 2009, which
is the date the Compensation Committee (as defined in Section 8) adopted the
LTIP (the “Effective Date”).

1.2. Operation, Administration, and Definitions. The operation and
administration of the LTIP, including the Awards made under the LTIP, shall be
subject to the provisions of Section 6 (relating to operation and
administration). Capitalized terms in the LTIP shall be defined as set forth in
the LTIP (including as defined in Section 8). The LTIP is established under, and
constitutes a part of, the Sears Holdings Corporation Umbrella Incentive Program
(the “UIP”).

SECTION 2

PARTICIPATION

2.1. Eligible Employee. The term “Eligible Employee” means those salaried
employees of the Company or a participating Subsidiary who (a) hold a position
of divisional vice president (or equivalent) or higher, as determined by the
Senior Corporate Compensation Executive (as defined in Section 8), and (b) are
designated as Eligible Employees by the Senior Corporate Compensation Executive
or the Compensation Committee, as applicable. Subject to the terms and
conditions of the LTIP, the Senior Corporate Compensation Executive or the
Compensation Committee, as applicable, shall determine and designate, from time
to time, from among the Eligible Employees, those persons who shall be granted
one or more Awards under the LTIP, and thereby become “Participants” in the
LTIP. The Senior Corporate Compensation Executive shall make eligibility
determinations under this Section 2 with respect to all Eligible Employees other
than those who are Executives for whom compensation matters are under the
purview of the Compensation Committee (as defined in Section 8).

2.2. New Hires and Promotions to Eligible Employee Status. The Senior Corporate
Compensation Executive or the Compensation Committee, as applicable, may
designate as Participants those employees whom the Senior Corporate Compensation
Executive or the Compensation Committee, as applicable, determines have been
newly hired or promoted into the group of Eligible Employees identified in
subsection 2.1(a) above, after the Effective Date, provided that the terms and
conditions of Awards to such



--------------------------------------------------------------------------------

2009 LTIP

 

individuals shall be subject to (a) a fraction, the numerator of which is the
number of full days remaining in the Performance Period (as described in
subsection 3.2) after the Eligible Employee’s date of hire, or promotion, as
applicable, and the denominator is the number of full days in the Performance
Period, and (b) if Awards to such individuals are intended to meet the
requirements of Code Section 162(m), such other adjustments as the Compensation
Committee deems necessary or desirable to qualify such Awards as
“performance-based compensation” for purposes of Code Section 162(m). The term
“performance-based compensation”, as referred to herein, shall have the meaning
ascribed to it under Code Section 162(m) and the regulations thereunder.

2.3. Demotions from Eligible Employee Status. If a Participant is demoted below
a position of divisional vice president (or equivalent), as of the date of such
demotion, the individual will no longer be a Participant, will be deemed to have
forfeited any unvested portion of his or her Award, and will receive no LTIP
distribution under Section 4.

2.4 Other Changes in Status If a Participant is promoted after the Effective
Date, the Senior Corporate Compensation Executive or the Compensation Committee,
as applicable, may make a second Target Cash Incentive Award (as defined in
subsection 3.1) to such individual and the total amount payable to such
individual shall be based on a pro-ration, whereby the Target Cash Incentive
Award for the new position will apply to the remainder of the Performance Period
and the Target Cash Incentive Award for the immediately preceding long-term
incentive-eligible position, if applicable, will apply to the portion of the
Performance Period immediately preceding the effective date of the promotion.
Notwithstanding the foregoing, in no event will positive discretion be applied
to any Award that has been designated as intended to meet the requirements of
Code Section 162(m) (and the regulations issued thereunder) with respect to the
Performance Period or as of the payment date (as defined in subsection 4.1). If
a Participant is demoted, but is still an Eligible Employee, the Senior
Corporate Compensation Executive or the Compensation Committee, as applicable,
may make a second Target Cash Incentive Award to such individual and the total
Award for such an individual shall be based on a pro-ration, whereby the Target
Cash Incentive for the new position will apply only to the remainder of the
Performance Period and the Target Cash Incentive for the immediately preceding
position will apply only to the portion of the Performance Period immediately
preceding the effective date of the promotion, and in either case an Award will
only be paid if the target for the full Performance Period is met.

SECTION 3

CASH INCENTIVE AWARDS

3.1. Target Cash Incentive Awards. After the Effective Date, the Senior
Corporate Compensation Executive or the Compensation Committee (at one or more
meetings of the Compensation Committee), as applicable, may award “Target Cash
Incentive Awards” (as defined in subsection 3.1(a) below) to each Participant
designated by the Senior Corporate Compensation Executive or the Compensation
Committee (at such meeting), as applicable, in an amount determined by the
applicable entity in its sole discretion. In connection with such Awards, the
Senior Corporate Compensation Executive or the Compensation Committee, as
applicable, shall establish “Target LTIP EBITDA” and “Threshold LTIP EBITDA”
(each as defined in subsection 3.3 below), provided, however, that Threshold
LTIP EBITDA shall be expressed as a percentage of Target LTIP EBITDA. The Senior
Corporate

 

2



--------------------------------------------------------------------------------

2009 LTIP

 

Compensation Executive shall make the determinations referred to in this
Section 3 with respect to all Participants other than those who are Executives
for whom compensation matters are under the purview of the Compensation
Committee.

(a) A Target Cash Incentive Award shall, at the date of grant, consist of a
commitment by the Company to distribute, at the time specified in, and in
accordance with the provisions of, Section 4 below, as applicable, an amount
equal to the Participant’s Target Cash Incentive Award multiplied by the
applicable Award Multiple set forth in subsection 3.4 below, subject to approval
of the final award amount by the Senior Corporate Compensation Executive or
Compensation Committee, as applicable, (the “Cash Incentive Award”) and to the
provisions of subsection 6.4.

(b) A Cash Incentive Award shall generally be satisfied by a distribution in
cash to the Participant, provided, however, that, at the discretion of the
Compensation Committee, the Company may elect, by such deadline as specified
under uniform and nondiscriminatory rules established by the Compensation
Committee, to satisfy such Cash Incentive Award by payment of shares of Company
common stock (“Stock”) in lieu of cash, or a combination of cash and shares of
Stock. The number of shares of Stock shall be equal to (i) the amount of the
Award to be paid in stock in accordance with this paragraph (b), divided by
(ii) the Fair Market Value of a share of Stock, on the principal securities
exchange or market on which the shares are then listed or admitted, on the
business day immediately preceding the date of distribution or, if the Stock is
not traded on that date, on the next preceding date on which Stock was traded;
provided that issuance of any shares of Stock in accordance with this subsection
3.1(b) shall be contingent on the availability of shares of Stock under any
shareholder-approved plan of the Company providing for the issuance of Stock in
satisfaction of the Awards hereunder (which in no event shall be an employee
stock purchase plan).

3.2. Performance Period. The “Performance Period” shall be the Company’s 2009,
2010 and 2011 Fiscal Years; provided that, in the case of an employee who is
newly hired or promoted into the group of Eligible Employees after the Effective
Date, the Performance Period shall be such shorter period as established by the
Senior Corporate Compensation Executive or the Compensation Committee, as
applicable, subject to the requirements of Code Section 162(m), if applicable.
The amount of the Cash Incentive Award shall be determined at the completion of
the Performance Period in accordance with subsection 3.1 above and subsection
4.1 below.

3.3. “LTIP EBITDA.”

(a) LTIP EBITDA. Subject to adjustment, if any, in accordance with subsection
(d) of this subsection 3.3, “LTIP EBITDA” refers to earnings before interest,
taxes, depreciation and amortization for the Performance Period computed as
operating income appearing on the Company’s statement of operations for the
applicable reporting period, other than Sears Canada (referred to as the
“Domestic Company”), less depreciation and amortization and gains/(losses) on
sales of assets. In addition, it is adjusted to exclude significant litigation
or claim judgments or settlements (defined as matters which are

 

3



--------------------------------------------------------------------------------

2009 LTIP

 

$1,000,000 or more) including the costs related thereto; the effect of purchase
accounting and changes in accounting methods; gains, losses and costs associated
with acquisitions, divestitures and store closures; integration costs that are
disclosed as merger related; and restructuring activities. If after the
Effective Date, the Domestic Company acquires assets or an entity that has
associated EBITDA (measured using the same principles as those described in the
preceding provisions of this subsection 3.3(a)) in its last full fiscal year
prior to the acquisition of greater than or equal to $100,000,000, any EBITDA
associated with such assets or entity (after its acquisition) and during the
Performance Period shall be disregarded in determining LTIP EBITDA under this
subsection 3.3(a).

(b) Target LTIP EBITDA. Subject to adjustment, if any, in paragraph (d), “Target
LTIP EBITDA” refers to the target level of LTIP EBITDA, established by the
Compensation Committee in accordance with subsection 3.1 above, for the
Performance Period.

(c) Threshold LTIP EBITDA. Subject to adjustment, if any, in paragraph (d),
“Threshold LTIP EBITDA” refers to a level of LTIP EBITDA, for the Performance
Period, established by the Compensation Committee, which shall be equal to
eighty percent (80%) of Target LTIP EBITDA and, if exactly achieved, shall
generate an Award Multiple (described in subsection 3.4 below) of sixty percent
(60%).

(d) Adjustments to Target LTIP EBITDA. The LTIP EBITDA incentive target
contemplates that the Domestic Company does not make any significant
acquisitions or divestitures over the period of the LTIP. If after the Effective
Date the Domestic Company divests itself of assets or an entity that has
associated EBITDA (measured using the same principles as those described in
subsection 3.3(a)) in its last full fiscal year prior to the divestiture of
greater than or equal to $100,000,000, Target LTIP EBITDA for the Company’s
fiscal year in which the divestiture occurs will be decreased by actual EBITDA
of such assets or entity for the portion of such assets’ or entity’s last full
fiscal year prior to the divestiture corresponding to the portion of the
Company’s fiscal year (in which the divestiture occurs) remaining after the
divestiture occurs; and Target LTIP EBITDA for each of the following fiscal
years of the Company, if any, in the Performance Period will be decreased by the
actual EBITDA of such assets or entity for such assets’ or entity’s last full
fiscal year prior to the divestiture.

3.4. “Award Multiple.” The Award Multiple shall be as outlined below:

(a) if LTIP EBITDA is one hundred percent (100%) of Target LTIP EBITDA, the
Award Multiple shall be one hundred percent (100%);

(b) if LTIP EBITDA is equal to Threshold LTIP EBITDA, the Award Multiple shall
be sixty percent (60%);

(c) if LTIP EBITDA is greater than Threshold LTIP EBITDA, but less than Target
LTIP EBITDA, the Award Multiple shall be a whole percentage between sixty
percent (60%) and one hundred percent (100%), determined by interpolation on a
straight line basis relative to such LTIP EBITDA, Threshold LTIP EBITDA and
Target LTIP EBITDA amounts, and rounded down to the nearest whole percentage;

 

4



--------------------------------------------------------------------------------

2009 LTIP

 

(d) if LTIP EBITDA is less than Threshold LTIP EBITDA, the Award Multiple shall
be zero (0); and

(e) if LTIP EBITDA is greater than Target LTIP EBITDA, the Award Multiple shall
be a percentage equal to one hundred (100%) plus two percent (2%) for each one
percent (1%) by which LTIP EBITDA exceeds Target LTIP EBITDA, and rounded down
to the nearest whole percentage.

3.5. Limitation on Individual Awards. Notwithstanding anything herein to the
contrary, the total Cash Incentive Award paid to any Participant for the
Performance Period pursuant to the LTIP shall in no event exceed $15 million.

3.6. Additional Requirements. All Cash Incentive Awards awarded under the LTIP
(and any Stock or cash otherwise distributable pursuant thereto) are subject to
the provisions of Sections 4, 5 and 6.

SECTION 4

DISTRIBUTION

4.1. General. Subject to Sections 5 and 6, the cash or shares of Stock, if any,
that result from the payout formula described at Section 3 shall be distributed,
in a single lump sum, as soon as practicable after the first Compensation
Committee meeting occurring on or after the LTIP EBITDA results for the
Company’s 2011 Fiscal Year are available to the Compensation Committee, which
shall in no event be later than the date that is two and one-half (2 1/2) months
after the last day of the 2011 Fiscal Year. Notwithstanding anything herein to
the contrary, no distribution shall be made hereunder until after the
Compensation Committee has certified the attainment of the performance goals
and, with respect to Participants under its purview, approved the amount to be
paid to each Participant. The Senior Corporate Compensation Executive shall be
responsible for approving the amount payable to all other Participants. The date
as of which payment is made in accordance with this subsection 4.1 is referred
to herein as the “payment date.”

4.2. Termination of Employment and Other Provisions. All distributions are
subject to the provisions of Sections 5 and 6 below.

SECTION 5

TERMINATION OF EMPLOYMENT

The effect of termination of employment on a Participant’s right to receive a
Cash Incentive Award (whether payable in cash or Stock) depends on the reason
for the termination, as described below.

 

5



--------------------------------------------------------------------------------

2009 LTIP

 

5.1. Termination of Employment.

(a) Voluntary Termination or Involuntary Termination. In the event that a
Participant (i) voluntarily terminates employment (for any reason other than due
to permanent and total disability, as defined in the Company’s long-term
disability program, regardless of whether the Participant is covered by such
program) or (ii) is involuntarily terminated for any reason (other than death)
prior to the payment date (as defined in subsection 4.1 above) of his or her
Award, such Participant shall forfeit all of his or her Award.

(b) Disability. In the event that, prior to the payment date (as defined in
subsection 4.1 above) of his or her Award, a Participant suffers a permanent and
total disability (as defined in the Company’s long term disability program,
regardless of whether the Participant is covered by such program) while employed
by the Company or a Subsidiary, resulting in termination or retirement, subject
to Section 6 below, such individual shall be entitled to a distribution in an
amount equal to the Cash Incentive Award, if any, that would otherwise be
payable to the Participant under subsection 3.1 above, pro-rated through the
date of termination in accordance with subsection 5.2 below; provided, however,
that in no event shall a Participant receive any payment hereunder unless
(i) LTIP EBITDA for the period from the inception of the Performance Period
through the last completed full month that occurs on or preceding the
Participant’s date of termination is equal to or greater than Target LTIP
EBITDA, pro-rated through the date of termination in accordance with subsection
5.2 below, (ii) LTIP EBITDA is equal to or greater than Target LTIP EBITDA for
the Performance Period, and (iii) as of his date of termination, the Participant
had been employed by one or more of the Company or a Subsidiary, for at least
twelve (12) months of the Performance Period applicable to such individual.

(c) Death. In the event that a Participant dies while employed by the Company or
a Subsidiary and prior to the payment date for his or her Award, his or her
Target Cash Incentive Award shall be pro-rated through the date of death, in
accordance with subsection 5.2 below, and, subject to Section 6 below, his or
her estate shall be entitled to receive a Cash Incentive Award, equal to his or
her prorated Target Cash Incentive Award and payable in cash; provided, however,
that in no event shall a payment be made with respect to a deceased Participant
hereunder unless as of his date of death, (i) LTIP EBITDA for the period from
the inception of the Performance Period through the last completed full month
that occurs on or preceding the Participant’s date of death is equal to or
greater than Target LTIP EBITDA, prorated through the date of death in
accordance with subsection 5.2 below, (ii) LTIP EBITDA is equal to or greater
than Target LTIP EBITDA for the Performance Period, and (iii) he had been
employed by one or more of the Company or a Subsidiary, for at least twelve
(12) months of the Performance Period applicable to such individual

5.2. Pro-rations. Any pro-ration of a Cash Incentive Award, Target Cash
Incentive Award, or Target LTIP EBITDA, as applicable, under this Section 5
shall be based on a fraction, the numerator of which is the number of full
months during the Performance Period in which the Participant was a Participant
in the LTIP, and the denominator of which is the full number of months in the
Performance Period, as adjusted at subsections 2.2 and 2.4, if applicable.

 

6



--------------------------------------------------------------------------------

2009 LTIP

 

SECTION 6

OPERATION AND ADMINISTRATION

6.1. Compensation Committee and Senior Corporate Compensation Executive. The
authority to control and manage the operation and administration of the LTIP
shall be vested in the Compensation Committee and the Senior Corporate
Compensation Executive, as provided herein.

(a) Compensation Committee. Notwithstanding paragraph (b) immediately below, the
Compensation Committee:

(i) Shall approve the Target Cash Incentive Award and the Awards for
Participants who are Executives (as defined in Section 8);

(ii) Notwithstanding paragraph (b) below, with respect to Participants who are
Executives, shall have the authority and discretion to establish the terms,
conditions, restrictions, and other provisions of such Awards, and (subject to
the restrictions imposed by subsection 6.4 and Section 7) to amend, cancel, or
suspend Awards; provided, however (and subject to the requirements of Code
Section 162(m), if applicable) that to the extent the Compensation Committee
determines that the restrictions imposed by the LTIP preclude the achievement of
the material purposes of the Awards in jurisdictions outside the United States,
the Compensation Committee shall have the authority and discretion to modify
those restrictions as the Compensation Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States;

(iii) May make additional changes that it deems appropriate for the effective
administration of the LTIP, subject to subsection 6.4 and provided that these
changes may not increase the benefits to which Participants may become entitled
under the LTIP, nor change the pre-established measures or goals that have been
approved; and

(iv) Shall be responsible for all other duties and responsibilities allocated to
the Compensation Committee under the terms and conditions of the LTIP.

(b) Senior Corporate Compensation Executive. Except as provided in paragraph
(a) immediately above, the Senior Corporate Compensation Executive:

(i) Shall Determine the Target Cash Incentive Award and the Awards for
Participants who are not Executives (as defined in Section 8);

(ii) Notwithstanding paragraph (a) above, shall have the authority and
discretion to establish the terms, conditions, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by
subsection 6.4 and Section 7) to amend, cancel, or suspend Awards;

 

7



--------------------------------------------------------------------------------

2009 LTIP

 

(iii) Shall have the authority to control and manage the operation and
administration of the LTIP with respect to all Participants, subject to the
direction of the Compensation Committee with respect to Executives, except as
otherwise provided in this LTIP;

(iv) Shall be responsible for the day-to-day administration of the LTIP except
as otherwise provided in this LTIP; and

(v) Shall be responsible for all other duties and responsibilities allocated to
the Senior Corporate Compensation Executive under the terms and conditions of
the LTIP.

(c) The Compensation Committee and the Senior Corporate Compensation Executive,
as appropriate, shall have the authority and discretion to interpret the LTIP,
to establish, amend, and rescind any rules and regulations relating to the LTIP
and to make all other determinations that may be necessary or advisable for the
administration of the LTIP.

(d) Any determinations by the Compensation Committee or the Senior Corporate
Compensation Executive, as applicable, regarding this LTIP are binding on the
applicable Participants.

6.2. Source of Awards. In the case of Awards under the LTIP that are settled in
shares of Stock, such shares shall be distributed under a stock plan adopted by
the Company and approved by the shareholders thereof that provides for the
issuance of Stock in satisfaction of Awards hereunder, (which in no event shall
be an employee stock purchase plan.) In the event of any conflict between this
document and such stock plan, the provisions of the stock plan shall govern.

6.3. Delegation by Compensation Committee. Except to the extent prohibited by
applicable law or the applicable rules of a securities exchange or similar
entity, or would cause Awards designated as intended to constitute
performance-based compensation under Code Section 162(m) to not satisfy the
requirements thereunder, the Compensation Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it. The Compensation Committee may revoke any such
allocation or delegation at any time.

6.4. Negative Discretion. Notwithstanding anything in the LTIP to the contrary,
prior to the settlement of any Cash Incentive Award, the Compensation Committee
(or the Senior Corporate Compensation Executive with respect to Participants who
are not under the purview of the Compensation Committee) may (a) reduce the
amount of such Award, or the number of shares of Stock or amount of cash to be
delivered in connection with such Award, and (b) with respect to Awards that are
not designated as intended to meet the requirements of “performance based
compensation” under Code Section 162(m) and the regulations issued thereunder,
may

 

8



--------------------------------------------------------------------------------

2009 LTIP

 

change the pre-established measures in goals that have been approved for such
Award and increase the amount of such Award or the number of shares of stock or
amount of cash to be delivered in connection with such Award.

6.5. General Restrictions. Delivery of shares of Stock under the LTIP, in
satisfaction of a Cash Incentive Award, shall be subject to the following:

(a) Notwithstanding any other provision of the LTIP, the Company shall have no
obligation to deliver any shares of Stock or make any other distribution of
benefits under the LTIP unless such delivery or distribution complies with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

(b) To the extent that the LTIP provides for issuance of Stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any exchange or similar entity.

6.6. Tax Withholding. All distributions under the LTIP are subject to
withholding of all applicable taxes. In the case of Awards under the LTIP that
are settled in shares of Stock, if any, the Senior Corporate Compensation
Executive or the Compensation Committee, as applicable, may condition the
delivery of any shares or other benefits under the LTIP on satisfaction of the
applicable withholding obligations. To the extent permitted by the Senior
Corporate Compensation Executive or the Compensation Committee, as applicable,
such withholding obligations may be satisfied: (a) through cash payment by the
Participant; (b) through the surrender of shares of Stock which the Participant
already owns (provided, however, that to the extent shares described in this
paragraph (b) are used to satisfy more than the minimum statutory withholding
obligation, as described below, then, except as otherwise provided by the Senior
Corporate Compensation Executive or the Compensation Committee, as applicable,
payments made with shares of Stock in accordance with this paragraph (b) shall
be limited to shares held by the Participant for not less than six months prior
to the payment date (or such other period of time as the Company’s accountants
may require)); or (c) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the LTIP, provided, however, that such
shares under this paragraph (c) may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

6.7. Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
shares of Stock, or a combination thereof, as provided under subsections 3.1(b)
and 4.1), subject, in the case of settlement in shares, to the terms of the
stock plan under which the Stock is issued. Satisfaction of any such obligations
under an Award, which is sometimes referred to as the “settlement” of the Award,
may be subject to such conditions, restrictions and contingencies as the Senior
Corporate Compensation Executive or the Compensation Committee, as applicable,
shall determine. Each Subsidiary shall be liable for payment of an Award due
under the LTIP with respect to any Participant to the extent that such benefits
are attributable to the services rendered for that Subsidiary by the
Participant. Any disputes relating to liability of a Subsidiary for payment of
an Award shall be resolved by the Senior Corporate Compensation Executive or the
Compensation Committee, as applicable.

 

9



--------------------------------------------------------------------------------

2009 LTIP

 

6.8. Transferability. Except as otherwise provided by the Compensation
Committee, Awards under the LTIP are not transferable except as designated by
the Participant by will or by the laws of descent and distribution (including
Awards originally determined by the Senior Corporate Compensation Executive).

6.9. Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the LTIP, and any permitted modification, or
revocation thereof, shall be in writing filed with the Senior Corporate
Compensation Executive or the Compensation Committee, as applicable, at such
times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the LTIP, as the Senior Corporate Compensation
Executive or the Compensation Committee, as applicable, shall require.

6.10. Agreement With Company. Any Award under the LTIP shall be subject to such
terms and conditions, not inconsistent with the LTIP, as the Senior Corporate
Compensation Executive or the Compensation Committee, as applicable, shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written (including electronic)
document as is determined by the Compensation Committee. A copy of such document
shall be provided to the Participant, and the Senior Corporate Compensation
Executive or the Compensation Committee, as applicable, may, but need not,
require that the Participant sign a copy of such document. Such document is
referred to as an “Award Agreement” regardless of whether any Participant
signature is required.

6.11. Action by Company or Subsidiary. Any action required or permitted to be
taken under the LTIP by the Company or any Subsidiary, if any, of the foregoing
shall be by resolution of its board of directors, or by action of one or more
members of the board of directors of such company (including a committee of the
board) who are duly authorized to act for such board with respect to the
applicable action, or (except to the extent prohibited by applicable law or
applicable rules of any securities exchange or similar entity) by a duly
authorized officer of such company.

6.12. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6.13. Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of participation
in the LTIP, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
LTIP. A Participant shall have only a contractual right to the cash or Stock, if
any, payable under the LTIP, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the LTIP shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

 

10



--------------------------------------------------------------------------------

2009 LTIP

 

(b) The LTIP does not constitute a contract of employment, and selection as a
Participant shall not give any participating employee the right to be retained
in the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the LTIP, unless such right or claim has specifically accrued
under the terms of the LTIP. Except as otherwise provided in the LTIP, no Award
under the LTIP shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

6.14. Evidence. Evidence required of anyone under the LTIP may be by
certificate, affidavit, document or other information, which the person charged
with acting on such evidence considers pertinent and reliable, and which has
been signed, made or presented by the proper party or parties.

6.15. Information to be Furnished to the Senior Corporate Compensation Executive
or the Compensation Committee. The Company and the Subsidiaries shall furnish
the Senior Corporate Compensation Executive or the Compensation Committee, as
applicable, with such data and information as it determines may be required for
it to discharge its duties. The records of the Company and the Subsidiaries, as
to an employee’s or Participant’s employment, termination of employment, leave
of absence, reemployment, and compensation shall be conclusive on all persons
unless determined to be incorrect. Participants and other persons entitled to
benefits under the LTIP must furnish the Senior Corporate Compensation Executive
or the Compensation Committee, as applicable, such evidence, data or information
as such entity considers desirable to carry out the terms of the LTIP, subject
to any applicable privacy laws.

6.16. Corporate Transaction. In the event of a corporate transaction involving
the Company (including without limitation, any Stock dividend, Stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, sale of assets or subsidiaries, combination
or exchange of shares), the Compensation Committee may adjust Awards to preserve
but in no event increase the benefits or potential benefits of the Awards
(including Awards originally determined by the Senior Corporate Compensation
Executive); provided, however, that no such adjustment may be made to the extent
such adjustment would cause Awards that are designated as intended to constitute
“performance-based compensation” under Code Section 162(m) and the regulations
issued thereunder, to cease to qualify as “performance-based compensation” under
Code Section 162(m). Actions permitted under the preceding sentence by the
Compensation Committee may include any adjustments that the Compensation
Committee determines to be equitable (which may include, without limitation,
(a) replacement of Awards with other Awards which the Compensation Committee
determines have comparable value and which are based on stock of a company
resulting from the transaction, and (b) cancellation of the Award in return for
cash payment of the current value of the Award, determined as though the Award
is fully vested at the time of the payment.)

 

11



--------------------------------------------------------------------------------

2009 LTIP

 

SECTION 7

AMENDMENT AND TERMINATION

The Board or Compensation Committee may, at any time, amend or terminate the
LTIP, or any Award, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under any Award granted under the LTIP
prior to the date such amendment is adopted by the Board (or the Compensation
Committee, if applicable), and no amendment may be made, without the consent of
the shareholders of the Company, that would cause any Awards designated as
intended to meet the requirements of “performance based compensation” under Code
162(m) and the regulations thereunder, to cease to be deductible under Code
Section 162(m). Notwithstanding anything herein to the contrary, (i) no
amendment shall be made that would cause the LTIP not to comply with the
requirements of Code Section 409A or any other applicable law or rule of any
applicable securities exchange or similar entity, and (ii) the LTIP and any
Award thereunder may be amended without Participant consent to the extent that
the Compensation Committee determines such amendment necessary to cause the LTIP
or Award to comply with the requirements of Code Section 409A or any other
applicable law or rule of any applicable securities exchange or similar entity.

SECTION 8

DEFINED TERMS

8.1. In addition to the other definitions contained herein, the following
definitions shall apply:

In addition to the other definitions contained herein, the following definitions
shall apply:

(a) Award. The term “Award” or “Awards” means any Cash Incentive Award(s),
whether settled in cash or Stock.

(b) Board. The term “Board” means the Board of Directors of the Company.

(c) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.

(d) Compensation Committee. The term “Compensation Committee” refers to the
Compensation Committee of the Board of Directors of Sears Holdings Corporation.

(e) Executive. The term “Executive” refers to any employee of an Employer who
holds a position of senior vice president or higher of Sears Holdings
Corporation (not of any subsidiary or affiliate) or any employee who is an
executive officer under Section 16(b) of the Securities and Exchange Act of 1934
with respect to Sears Holdings Corporation.

 

12



--------------------------------------------------------------------------------

2009 LTIP

 

(f) Fair Market Value. The term “Fair Market Value” shall mean the reported
closing price of a share of Stock on the principal securities exchange or market
on which the Stock is then listed or admitted to trading.

(g) Fiscal Year. The term “Fiscal Year” shall mean the twelve (12) month period
beginning on February 1, 2009, and thereafter the twelve (12) month period
beginning on the Saturday closest to January 31 of each of calendar year 2010
and 2011.

(h) Senior Corporate Compensation Executive. The term “Senior Corporate
Compensation Executive” refers to the Senior Vice President of Human Resources
(i.e., the most senior human resources officer of the Company), or if he or she
has explicitly delegated his or her duties with respect to the LTIP, as provided
herein, then the Senior Corporate Compensation Executive shall refer to such
authorized representative to whom the duties of administering the LTIP have been
delegated.

(i) Subsidiary. The term “Subsidiary” or “Subsidiaries” refers to any company
during any period in which it is a “subsidiary corporation” (as that term is
defined in Section 424(f) of the Code) with respect to the Company.

SECTION 9

EXPIRATION OF LTIP

The LTIP shall expire, subject to earlier termination pursuant to Section 7, on
the date on which all Cash Incentive Awards (if any) are paid in full or would
have been payable in accordance with the provisions of the LTIP (or, if earlier,
on the date that the Compensation Committee determines that the LTIP EBITDA is
less than Threshold LTIP EBITDA.)

*                                        
*                                        *

IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of
Sears Holdings Corporation has caused this LTIP to be executed effective as of
the date first stated above, by the undersigned officer of Sears Holdings
Corporation on this 1st day of May, 2009.

 

SEARS HOLDINGS CORPORATION By:  

/s/ William R. Harker

  William R. Harker Title:  

SVP, HR, General Counsel and Corporate Secretary

 

13